Case 1:19-cv-03722-DDD-STV Document 12 Filed 03/30/20 USDC Colorado Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO



                STANDING ORDER REGARDING APPEARANCES FOR
                 CERTAIN CIVIL NON-EVIDENTIARY PROCEEDINGS
                  FOR MAGISTRATE JUDGE SCOTT T. VARHOLAK
                            (Effective March 30, 2020)

        In light of the continued community spread of the novel coronavirus, COVID-19,

  the declared state of emergency by President of the United States in response to the

  spread of COVID-19, the declared state of emergency and the issuance of the state-wide

  “Stay at Home” order by Governor of the State of Colorado, and this District’s March 27,

  2020 2020-3 General Order Regarding Court Operations Under the Exigent

  Circumstances Created by COVID-19, IT IS ORDERED THAT:

        (1)    All non-evidentiary hearings in civil matters, including but not limited to

               Scheduling    Conferences,     Final   Pretrial   Conferences,   and   status

               conferences, are CONVERTED to telephonic appearances (including for

               counsel locally) unless otherwise ordered by the Court;

        (2)    The Parties and/or counsel should appear telephonically by initiating a call

               among all individuals participating before contacting chambers at (303) 335-

               2365 at the designated time;

        (3)    In an effort to limit the need for Court staff to travel, the Court intends to

               consolidate the settings on its calendar each week, which will require the

               Court to reset certain hearings on short notice. The Court apologizes for

               any inconvenience this causes, and will do its best to accommodate the
Case 1:19-cv-03722-DDD-STV Document 12 Filed 03/30/20 USDC Colorado Page 2 of 2




              parties' requests to reschedule matters. The Court appreciates everyone's

              understanding and cooperation in these challenging circumstances.

        (4)   To the extent that any Party and/or counsel has questions regarding

              whether an in-person appearance is required, such Party and/or counsel

              should contact the chambers of Magistrate Judge Varholak at least one

              day prior to the scheduled proceeding;

        (5)   Criminal matters scheduled before Magistrate Judge Varholak shall take

              place by using remote attendance and other social distancing means to the

              full extent practicable.

        (6)   This Standing Order REMAINS IN EFFECT until May 1, 2020 or further

              Order of the court.



  Parties and/or counsel are advised to check information for Magistrate Judge

  Varholak on the website of the United States District Court for the District of

  Colorado (www.cod.uscourts.gov) at least one week prior to their scheduled

  proceedings to determine whether this Order has been amended or vacated.



  DATED: March 30, 2020                        BY THE COURT:


                                               s/Scott T. Varholak
                                               United States Magistrate Judge
